GEOSPATIAL CORPORATION

 

NON-STATUTORY STOCK OPTION

OF

Thomas Oxenreiter

 

 

This Non-Statutory Option (this “Option”) is granted to the person named above
by Geospatial Corporation (the “Corporation”) as of this 10th day of May, 2018,
the date this Option was granted.  This Option provides you with the right to
purchase the number of shares of Common Stock of the Corporation at the times
and on the terms set forth below.  This Option does not qualify as an “Incentive
Option” within the meaning of §422 of the Internal Revenue Code of 1986, as
amended. 

 

1.Number of Shares and Vesting.  The total number of shares of Common Stock
subject to this Option is 36,000,000 shares.  Subject to the other terms of this
Option, this Option shall be exercisable with respect to each installment shown
below on or after the date of vesting applicable to such installment as follows:
 

 

Number of Shares

(Installment)

 

Date of Earliest

Exercise (Vesting)

9,000,000

If the Corporation achieves cumulative revenues in excess of $2,500,000 in the
aggregate over 4 consecutive quarters

9,000,000

If the Corporation achieves cumulative revenues in excess of $5,000,000 in the
aggregate over 4 consecutive quarters

9,000,000

If the Corporation achieves cumulative revenues in excess of $7,500,000 in the
aggregate over 4 consecutive quarters

9,000,000

If the Corporation becomes listed on NASDAQ or NYSE AMERICAN

 

The cumulative revenues shall be as reported on the Corporation’s public filings
with the Securities and Exchange Commission. For purposes of clarification, the
amount of cumulative

--------------------------------------------------------------------------------



revenues can be achieved by the Corporation through an acquisition of a third
party, whether structured as a stock or asset transaction.

 

2.Exercise Price.  The exercise price of this Option is Three Cents ($0.03) per
share, which is not less than the fair market value of the Common Stock on the
date of grant of this Option.  The exercise price per share shall be paid upon
exercise of all or any part of each vested installment which has become
exercisable by you. 

Notwithstanding anything contained herein to the contrary, in lieu of exercising
this Option for cash, you may elect to receive shares equal to the value (as
determined below) of this Option (or the portion thereof being cancelled) by
surrender of this Option at the principal office of the Corporation together
with your intention to exercise this Option on a cashless basis, in which event
the Corporation shall issue to the holder a number of shares of Common Stock
computed using the following formula:

X= Y (A-B) 

         A 

Where X=the number of shares of Common Stock to be issued; 

Y=the number of shares of Common Stock purchasable under this Option or, if only
a portion of the Option is being exercised, the portion of the Option being
exercised (at the date of such calculation);  

A= the average of the closing sale prices of the Common Stock for the five (5)
trading days immediately prior to the exercise hereof; and  

B=Exercise Price (as adjusted to the date of such calculation) 

For purposes of Rule 144 promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), it is intended, understood and acknowledged that
the Common Stock issued in a cashless exercise transaction shall be deemed to
have been acquired by you, and the holding period for the Common Stock shall be
deemed to have commenced, on the date this Option was originally issued to you.

 

3.Assurances Upon Exercise.  The Corporation may require you, as a condition of
exercising this Option: (i) to give written assurances satisfactory to the
Corporation as to your knowledge and experience in financial and business
matters and/or to employ a purchaser representative reasonably satisfactory to
the Corporation who is knowledgeable and experienced in financial and business
matters, and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising this Option; and
(ii) to give written assurances satisfactory to the Corporation stating that
such person is acquiring the Common Stock subject to this Option for such
person’s own account and not with any present intention of selling or otherwise
distributing the stock.  The foregoing requirements, and any assurances given  

--------------------------------------------------------------------------------



pursuant to such requirements, shall be inoperative if:  (i) the issuance of the
shares of Common Stock upon the exercise of this Option has been registered
under a then currently effective registration statement under the Securities
Act; or (ii) as to any particular requirement, a determination is made by
counsel for the Corporation that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Corporation shall
place legends on stock certificates issued upon exercise of this Option as
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

4.Term.  The term of this Option commences on the date hereof and, unless sooner
terminated, terminates three (3) years from the date it was granted. Each option
granted herein shall terminate upon the 12-month anniversary from vesting. For
purposes of example, if securities of the Corporation are listed on the NASDAQ
on September 1, 2018, you have the option to purchase 8,000,000 shares of Common
Stock from September 2, 2018 through and including August 31, 2019).
Notwithstanding, this Option shall automatically terminate and have no further
force and effect if you cease to perform services for the Corporation.  

5.Notice of Exercise.  This Option may be exercised, to the extent specified
above, by delivering written notice of exercise together with the exercise price
to the Secretary of the Corporation, or to such other person as the Corporation
may designate, during regular business hours, together with such additional
documents as the Corporation may then require.  The notice must specify the
number of shares to be purchased upon exercise and a date no more than 3 days
after receipt of the notice by the Corporation on which the purchase is to be
completed.   

 

6.Transferability.  This Option is not transferable, except by will or by the
laws of descent and distribution, and shall be exercisable only by you.
 However, you may designate a third party who, in the event of your death, would
be entitled to exercise this Option, by providing a written notice in a form
satisfactory to the Secretary of the Corporation. 

 

7.State Securities Laws.  Notwithstanding the other provisions of this Option,
the Corporation may, in its reasonable discretion, determine that the
registration or qualification of the shares of Common Stock covered by this
Option is necessary or desirable as a condition of or in connection with the
exercise of this Option.  If the Corporation makes such a determination, this
Option may not be exercised in whole or in part unless and until such
registration or qualification shall have been effected or obtained free of any
conditions not acceptable to the Corporation, in its reasonable discretion.  The
Corporation shall use good faith reasonable efforts to obtain or effect such
registration or qualification, but is not required to obtain or effect such
registration or qualification. 

 

8.Optionee Acknowledgments.  By executing this Option, you acknowledge and agree
as follows: 

 

8.1You understand that upon exercise of this Option you will be subject to taxes
as a result of such exercise. 

--------------------------------------------------------------------------------



8.2You and your transferees have no rights as a shareholder with respect to any
shares of Common Stock covered by this Option until the date of the issuance of
a stock certificate for such shares. 

 

8.3The Corporation is not providing you with advice, warranties or
representations regarding any of the legal or tax effects to you with respect to
this grant. 

 

8.4You acknowledge that you are familiar with the terms of the grant made to you
under this Option, that you have been encouraged by the Corporation to discuss
the grant with your own legal and tax advisers, and that you agree to be bound
by the terms of the grant. 

 

8.5You acknowledge that nothing contained in this Option shall confer any right
with respect to the continuation of your employment by the Corporation or
interfere in any way with the right of the Corporation, subject to the terms of
any separate employment agreement to the contrary, at any time to terminate such
employment or to increase or decrease the compensation of the grantee from the
rate in existence at the time of the grant of an option. 

 

9.Withholding.  You acknowledge that federal and state income and payroll tax
may apply upon exercise of this Option.  If the Corporation determines, in its
sole discretion, that withholding is required, you agree that such withholding
may be accomplished with respect to the cash compensation (if any) due to you
from the Corporation.  If withholding pursuant to the foregoing sentence is
insufficient (in the sole judgment of the Corporation) to satisfy the full
withholding obligation, you agree that you will pay over to the Corporation the
amount of cash or, if acceptable to the Corporation in its sole discretion,
property with a value necessary to satisfy such remaining withholding obligation
on the date this Option is exercised or at a time thereafter specified in
writing by the Corporation. 

 

10.Capital Restructuring. If the outstanding shares of the common stock of the
Corporation are increased or decreased, or are changed into or exchanged for a
different number or kind of shares or securities or other forms of property
(including cash) or rights, as a result of one or more reorganizations,
recapitalizations, spin-offs, stock splits, reverse stock splits, stock
dividends or the like, appropriate adjustments shall be made in the number
and/or kind of shares or securities or other forms of property (including cash)
or rights for which Options may thereafter be granted hereunder. Any such
adjustments shall be made without changing the aggregate exercise price
applicable to the unexercised portions of outstanding Options. Any fractional
shares resulting from such adjustment shall be eliminated by rounding to the
nearest whole number. The determination by the Corporation as to what
adjustment, amendments or arrangements shall be made pursuant to this Section
and the extent thereof, shall be final and conclusive. 

 

In the event of the proposed dissolution or liquidation of the Corporation, or
in the event of a Change of Control, or any other transaction in which the
outstanding shares then subject to this Option are changed into or exchanged for
property (including cash), rights and/or securities other than, or in addition
to, shares of the Corporation, you shall have the right to exercise such Option
for the kind and amount of shares of stock and other securities, property, cash
or any

--------------------------------------------------------------------------------



combination thereof receivable upon such dissolution, liquidation, Change of
Control or similar corporate event, by a holder of the number of Shares for
which such Option might have been exercised immediately prior to such
dissolution, liquidation, sale, consolidation or merger or similar corporate
event.  Any agreement providing for a Change of Control shall provide, at the
discretion of the Corporation, that the purchaser(s) of the Corporation’s assets
or stock shall deliver to the grantee the same kind of consideration that is
delivered to other stockholders of the Corporation as a result of such sale,
conveyance or Change of Control.  Alternatively, the Corporation may cancel all
outstanding options in exchange for consideration in cash or in kind which
consideration in both cases shall be equal in value to the value the grantee
would have received had the option been exercised (to the extent so exercisable)
and no disposition of the shares acquired upon such exercise been made prior to
such sale, conveyance or Change of Control, less the exercise price therefor.
 Upon receipt of such consideration, the options shall terminate and be of no
further force and effect.  The value of the stock or other securities the
grantee would have received if the option had been exercised shall be determined
in good faith by the Corporation.

 

A “Change of Control” shall be deemed to have occurred upon the consummation of
(i) an acquisition of any voting securities of the Corporation by any entity or
person, immediately after which such entity or person has beneficial ownership
of thirty percent (30%) or more of the then outstanding shares or the combined
voting power of the Corporation’s then outstanding voting securities; (ii) the
individuals who, as of the effective date of this Option, are members of the
Board (the "Incumbent Board"), cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; (iii) a merger, consolidation or
other business combination with or into another company; or (iv) the sale or
other disposition of all or substantially all of the assets of the Corporation.

 

11.Entire Agreement.  This Option constitute the entire agreement between the
parties pertaining to the subject matter contained herein and supersedes all
prior and contemporaneous agreements, representations, and understandings of the
parties.  No supplement, modification, or amendment of this Option shall be
binding unless executed in writing by all of the parties.  No waiver of any of
the provisions of this Option shall be deemed or shall constitute a waiver of
any other provisions, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver. 

 

13.Governing Law.  This Option shall be construed according to the laws of the
State of Nevada and federal law, as applicable.   

 

 

GEOSPATIAL CORPORATION

 

By: /s/ Mark A. Smith                            

 

Its: CEO                                                 

--------------------------------------------------------------------------------



 

The undersigned:

 

(a)Acknowledges receipt of the foregoing Option, agrees to its terms and
understands that all rights and liabilities with respect to this Option are set
forth in this Option; and 

(b)Acknowledges that as of the date of grant of this Option, it sets forth the
entire understanding between the undersigned and the Corporation and its
affiliates regarding the acquisition of the Common Stock of the Corporation
covered by this Option and supersedes all prior oral and written agreements on
that subject. 

 

OPTIONEE:

 

 

Name: /s/ Thomas Oxenreiter               

Thomas Oxenreiter 

 

Date:   May 10, 2018                  

 